Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 2020/0249439).

    PNG
    media_image1.png
    637
    826
    media_image1.png
    Greyscale

Regarding claim 1, Song discloses an optical imaging system (Fig. 15, Table 22) comprising: 
a first lens (E1) having a positive refractive power (as seen in Fig. 15, E1); 
a second lens (E2) having a refractive power (as seen in Fig. 15, E2); 
a third lens (E3) having a refractive power (as seen in Fig. 15, E3); 
a fourth lens (E4) having a refractive power and a concave image-side surface ([0137], lines 10-13 “fourth lens … refractive power … image-side surface … convex”); 
a fifth lens (E5) having a refractive power (as seen in Fig. 15, E5); 
a sixth lens (E6) having a refractive power (as seen in Fig. 15, E6); 
a seventh lens (E7) having a refractive power (as seen in Fig. 15, E7); 
and an eighth lens (E8) having a refractive power and a concave object-side surface ([0137], lines 23-26 “eighth lens … refractive power … object-side surface … concave”), wherein the first to eighth lenses are sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side (left side of Fig. 15) of the optical imaging system toward an imaging plane (S17) of the optical imaging system (Fig. 15).
Regarding claim 2, Song further discloses wherein the second lens has a negative refractive power (as seen in Fig. 15, E2).
Regarding claim 3, Song further discloses wherein an object-side surface of the third lens is convex ([0137], lines 8-9 “object-side surface … convex”).
Regarding claim 4, Song further discloses wherein an object-side surface of the fifth lens is concave ([0101], lines 14-15 “object-side surface … concave”).
Regarding claim 5, Song further discloses wherein an image-side surface of the sixth lens is convex ([0137], line 19 “image-side surface … convex”).
Regarding claim 6, Song further discloses wherein an object-side surface of the seventh lens is concave ([0137], lines 21-22 “object-side surface … concave”).
Regarding claim 9, Song further discloses wherein the optical imaging system satisfies 0.4 < L1TD/L8TD < 0.8 (Fig. 15, estimated value of 0.6), where L1TD is an overall outer diameter of the first lens (estimated based on Fig 15), L8TD is an overall outer diameter of the eighth lens (estimated based on Fig 15), and L1TD and L8TD are expressed in a same unit of measurement.
Regarding claim 10, Song further discloses wherein the optical imaging system satisfies 0.4 < L1234TDavg/L8TD < 0.8 (Fig. 15, estimated value of 0.53), where L1234TDavg is an average value of overall outer diameters of the first to fourth lenses (estimated based on Fig. 15), L8TD is an overall outer diameter of the eighth lens (estimated based on Fig. 15), and L1234TDavg and L8TD are expressed in a same unit of measurement.
Regarding claim 11, Song further discloses wherein the optical imaging system satisfies 0.5 < L12345TDavg/L8TD < 0.8 (Fig. 15, estimated value of 0.54), where L12345TDavg is an average value of overall outer diameters of the first to fifth lenses (estimated based on Fig. 15), L8TD is an overall outer diameter of the eighth lens (estimated based on Fig. 15), and L12345TDavg and L8TD are expressed in a same unit of measurement.
Regarding claim 14, Song further discloses wherein the optical imaging system satisfies 1.6 < Nd2 < 1.8 (Table 22, 1.67 for S3), where Nd2 is an index of refraction of the second lens.
Regarding claim 15, Song further discloses wherein the optical imaging system satisfies 1.6 < Nd4 < 1.8 (Table 22, 1.67 for S7), where Nd4 is an index of refraction of the fourth lens.

    PNG
    media_image2.png
    625
    801
    media_image2.png
    Greyscale

Regarding claim 16, Song discloses an optical imaging system (Fig. 3) comprising: 
a first lens (E1) having a refractive power (as seen in Fig. 3, E1); 
a second lens (E2) having a refractive power (as seen in Fig. 3, E2); 
a third lens (E3) having a refractive power (as seen in Fig.3, E3); 
a fourth lens (E4) having a refractive power (as seen in Fig. 3, E4); 
a fifth lens (E5) having a positive refractive power and a convex image-side surface ([0101], lines 15-16 “ fifth lens … positive … image side surface … convex”); 
a sixth lens (E6) having a positive refractive power and a convex image-side surface ([0101], lines 18-19 “sixth lens … positive … image side surface … convex”); 
a seventh lens (E7) having a refractive power (as seen in Fig. 3, E7); 
and an eighth lens (E8) having a negative refractive power (as seen in Fig. 3, E8), wherein the first to eighth lenses are sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side (left side of Fig. 3) of the optical imaging system toward an imaging plane (S17) of the optical imaging system (Fig. 3).
Regarding claim 17, Song further discloses wherein each of the first and third lenses has a positive refractive power (as seen in Fig. 3, E1 and E3), and each of the second and eighth lenses has a negative refractive power (as seen in Fig. 3, E2 and E8).
Regarding claim 19, Song further discloses wherein each of the fifth, seventh, and eighth lenses has a concave object-side surface ([0101], lines 14-15 “object side … fifth … concave”, 21-22 “object side … seventh … concave”, and 25 “object side … eighth … concave”),56013057.1813 the seventh lens has a convex image-side surface ([0101], lines 23-24 “image side … seventh … convex”), and the eighth lens has a concave image-side surface ([0101], lines 26-27 “image side … eighth … concave”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Song. 
Regarding claim 12, Song discloses (V2+V4)/2 = 20.4 (Table 22, Abbe number for S3 and S7). 
However, Song does not disclose (V2+V4)/2 < 20. It would have been obvious to one of ordinary skill in the art before the effective filing date to have (V2+V4)/2 < 20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
It is well established in the art to modify Abbe number of the optical imaging system. Song recognizes that these variables are result effective because the optical imaging system requires a specific amount of light dispersion to be effective. An increase in the value would cause a decrease in light dispersion which would decrease the quality of the optical imaging system.  
.
Allowable Subject Matter
Claims 7, 8, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical imaging system satisfies 0.1 < L1w/L8w < 0.3, where L1w is a weight of the first lens, L8w is a weight of the eighth lens, and L1w and L8w are expressed in a same unit of measurement.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, further comprising a spacer disposed between the seventh lens and the eighth lens, wherein the optical imaging system satisfies 1.0 < S7d/f < 1.4, where S7d is an inner diameter of the spacer, f is an overall focal 
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical imaging system satisfies 50 < (V5+V6+V7+V8)/4, where V5 is an Abbe number of the fifth lens, V6 is an Abbe number of the sixth lens, V7 is an Abbe number of the seventh lens, and V8 is an Abbe number of the eighth lens.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein each of the first to fourth lenses has a convex object-side surface and a concave image-side surface.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of the claimed camera lens assembly specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the optical imaging system satisfies 1.0 < TTL/f1 < 1.4, where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane, f1 is a focal length of the first lens, and TTL and f1 are expressed in a same unit of measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872